

Exhibit 10.17


BRICKELL BIOTECH, INC.
REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 31, 2019, between Brickell Biotech, Inc., a Delaware corporation
(formerly known as Vical Incorporated) (the “Company”), and NovaQuest
Co-Investment Fund X (the “Purchaser”).
This Agreement is made pursuant to the Funding Agreement, effective as of June
2, 2019, between Brickell Subsidiary, Inc., a Delaware corporation (formerly
known as Brickell Biotech, Inc.) (“Brickell Bio”), and the Purchaser (the
“Funding Agreement”).
Brickell Bio, the Company, and Victory Subsidiary (the “Merger Parties”) entered
into an Agreement and Plan of Merger and Reorganization (the “Merger
Agreement”), effective June 2, 2019, whereby the Merger Parties determined that
it is in each of their best interests that the Purchaser be granted registration
rights by the Company as laid out herein and in order to execute certain key
parts of the Funding Agreement from which the Company benefits.
WHEREAS, in consideration of the entry into the Funding Agreement and pursuant
to the terms of the Funding Agreement, and as a consequence of the Merger
Agreement, the Company is obligated to issue to the Purchaser a Common Stock
Purchase Warrant in the form attached as Exhibit B to the Funding Agreement (the
“Warrant”).
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, from the Merger Agreement, and through the Funding Agreement, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and the Purchaser agree as follows:
1.    Definitions. Capitalized terms used and not otherwise defined herein that
are defined in the Funding and Merger Agreements shall have the meanings given
such terms in the Funding and Merger Agreements. As used in this Agreement, the
following terms shall have the following meanings and shall supersede any other
identical term defined in either the Funding or the Merger Agreement(s):
“Advice” shall have the meaning set forth in Section 6(h) herein.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person.
“Agreement” shall have the meaning set forth in the Preamble.
“Allowable Grace Period” shall have the meaning set forth in Section 3(d) of
this Agreement.
“Business Day” means a day other than a Saturday or Sunday or other day on which
banks located in New York City are authorized or required by law to close.
“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, securities convertible into or
exchangeable or exercisable for any of its shares, interests, participations or
other equivalents, partnership interests (whether general or limited), limited
liability company interests, or equivalent ownership interests in or issued by
such Person.
“Commission” means the United States Securities and Exchange Commission.


Page 1





--------------------------------------------------------------------------------





“Common Stock” means the voting common stock of the Company, par value $0.01 per
share, and any securities into which such shares of voting common stock may
hereafter be reclassified.
“Company” shall have the meaning set forth in the Preamble.
“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) of this Agreement is first declared effective by the Commission.
This is not the effective date of this Agreement, which shall be the date last
signed by the parties.
“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the date that is seventy-five (75)
calendar days after the Filing Deadline.
“Effectiveness Period” shall have the meaning set forth in Section 2(b) herein.
“Event” shall have the meaning set forth in Section 2(c) herein.
“Event Date” shall have the meaning set forth in Section 2(c) herein.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a) herein, the date that is thirty
(30) calendar days after the Warrant is issued, provided, that if the Filing
Deadline falls on a Saturday, Sunday or other day that the Commission is closed
for business, the Filing Deadline shall be extended to the next business day on
which the Commission is open for business.
“FINRA” shall have the meaning set forth in Section 3(k) herein.
“Funding Agreement” shall have the meaning set forth in the Preamble.
“Grace Period” shall have the meaning set forth in Section 3(d) herein.
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
“Holders Counsel” shall have the meaning set forth in Section 3(a) herein.
“Indemnified Party” shall have the meaning set forth in Section 5(c) herein.
“Indemnifying Party” shall have the meaning set forth in Section 5(c) herein.
“Initial Registration Statement” means shall have the meaning set forth in
Section 2(a) herein.
“Liquidated Damages” shall have the meaning set forth in Section 2(c) herein.
“Losses” shall have the meaning set forth in Section 5(a) herein.
“Merger Agreement” shall have the meaning set forth in the Preamble.
“New Registration Statement” shall have the meaning set forth in Section 2(a)
herein.
“Non-Responsive Holder” shall have the meaning set forth in Section 6(d) herein.


Page 2



--------------------------------------------------------------------------------





“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
“Principal Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading.
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
“Purchaser” shall have the meaning set forth in the Preamble.
“Registrable Securities” means all of the Shares and any securities issued or
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event with respect to the Shares, provided that Shares shall cease to
be Registrable Securities upon the earliest to occur of the following: (A) a
sale pursuant to a Registration Statement; (B) becoming eligible for sale
without time, volume or manner of sale restrictions by the Holder thereof under
Rule 144; or (C) if such Shares have ceased to be outstanding.
“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.
“Remainder Registration Statement” shall have the meaning set forth in
Section 2(a) herein.
“Requested Information” shall have the meaning set forth in Section 6(d) herein.
“Required Registration Statement” means any Initial Registration Statement, New
Registration Statement or Remainder Registration Statement.
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any successor
rule thereto.
“SEC Guidance” means (i) any publicly-available written guidance, policy
statement, comments, requirements, or requests of the Commission staff and/or
(ii) the Securities Act.


Page 3



--------------------------------------------------------------------------------





“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Shares” means the shares of Common Stock issued or issuable to the Purchaser
pursuant to the Warrant.
“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market (other than the OTC Bulletin Board), or (ii) if
the Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board), a day on which the Common Stock is traded in the over-the-counter
market, as reported by the OTC Bulletin Board, or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported in the “pink sheets” by OTC Markets
Group, Inc. (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.
“Trading Market” means whichever of the New York Stock Exchange, the NYSE
American LLC, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market, or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.
“Warrant” shall have the meaning set forth in the Preamble.
2.    Mandatory Registration.
(a)    On or prior to the Filing Deadline, the Company shall prepare and file
with the Commission a Registration Statement covering the resale of all of the
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Company may reasonably determine (the “Initial Registration
Statement”). Notwithstanding the registration obligations set forth in this
Section 2 of the Agreement, in the event that (i) the Company’s legal counsel
determines that all such Registrable Securities cannot, as a result of the
application of Rule 415, be registered for resale as a secondary offering on a
single registration statement prior to filing the Initial Registration
Statement, or (ii) the Commission informs the Company that all such Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement, the Company
agrees promptly to (A) inform each of the Holders thereof and, as applicable,
file the Initial Registration Statement, or use its reasonable efforts to file
amendments to the Initial Registration Statement as required by the Commission
and/or (B) withdraw the Initial Registration Statement and file a new
registration statement (a “New Registration Statement”), in each case covering
the maximum number of such Registrable Securities permitted to be registered
thereon, on the Commission’s Form S-3 or, if Form S-3 is not available for such
purpose, on such form available to the Company to register for resale the
Registrable Securities as a secondary offering. Notwithstanding any other
provision of this Agreement, if the opinion of the Company’s legal counsel or
any SEC Guidance sets forth a limitation of the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering, the number of Registrable Securities to be registered on such
Registration Statement will be reduced pro rata on the basis of the aggregate
number of Registrable Securities owned by each applicable Holder. In the event
the Company amends the Initial Registration Statement or files a New
Registration Statement, as the case may be, under clauses (A) or (B) above, the
Company will use its reasonable efforts to file with the Commission, as promptly
as allowed by Commission or SEC Guidance provided to the Company or to
registrants of securities in general, one or


Page 4



--------------------------------------------------------------------------------





more registration statements on such form available to the Company to register
for resale those Registrable Securities that were not registered for resale on
the Initial Registration Statement, as amended, or the New Registration
Statement (the “Remainder Registration Statements”). No Holder shall be named as
an “underwriter” in any Registration Statement without such Holder’s prior
written consent.
(b)    The Company shall use its reasonable efforts to cause each Required
Registration Statement to be declared effective by the Commission as soon as
practicable, and, with respect to the Initial Registration Statement or the New
Registration Statement, as applicable, no later than the Effectiveness Deadline,
and shall use its reasonable efforts to keep each Required Registration
Statement continuously effective under the Securities Act (excluding during an
Allowable Grace Period) until the earlier of (i) such time as all of the
Registrable Securities covered by such Required Registration Statement have been
sold publicly by the Holders or (ii) the date that all Registrable Securities
covered by such Required Registration Statement may be sold by the Holders
without volume or manner of sale restrictions under Rule 144, as determined by
counsel to the Company pursuant to a written opinion letter to such effect,
addressed and reasonably acceptable to the Company’s transfer agent (the
“Effectiveness Period”). The Company promptly shall notify the Holders via
facsimile or electronic mail of a “.pdf” format data file of the effectiveness
of a Registration Statement within one (1) Business Day of the Effective Date.
The Company shall file a final Prospectus for a Required Registration Statement
with the Commission, as required by Rule 424(b) as promptly as reasonably
practicable following the Effective Date.
(c)    If: (i) the Initial Registration Statement is not filed with the
Commission on or prior to the Filing Deadline, (ii) the Initial Registration
Statement or the New Registration Statement, as applicable, is not declared
effective by the Commission (or otherwise does not become effective) for any
reason on or prior to the Effectiveness Deadline, or (iii) after its Effective
Date, (A) such Registration Statement ceases to be effective for any reason
(including without limitation by reason of a stop order, or the Company’s
failure to update the Registration Statement), to remain continuously effective
as to all Registrable Securities for which it is required to be effective, or
(B) the Holders are not permitted to utilize the Prospectus therein to resell
such Registered Securities (other than during an Allowable Grace Period), or
(iv) a Grace Period applicable to a Required Registration Statement exceeds the
length of an Allowable Grace Period (any such failure or breach in clauses (i)
through (iv) above being referred to as an “Event,” and, for purposes of
clauses (i), (ii) or (iii), the date on which such Event occurs, or for purposes
of clause (iv) the date on which such Allowable Grace Period is exceeded, being
referred to as an “Event Date”), then in addition to any other rights the
Holders may have hereunder or under applicable law, on each such Event Date and
on each monthly anniversary of each such Event Date (if the applicable Event
shall not have been cured by such date) until the applicable Event is cured, the
Company shall pay to each Holder, pro rata on the basis of the aggregate number
of Registrable Securities owned by each applicable Holder, an amount in cash, as
liquidated damages and not as a penalty (“Liquidated Damages”), an amount equal
to $500.00 per day on which the Company is not in compliance with the Filing
Deadline, the Effectiveness Deadline and the Effectiveness Period. The parties
agree that notwithstanding anything to the contrary herein or in the Funding or
Merger Agreement(s), no Liquidated Damages shall be payable (i) to a Holder if
as of the relevant Event Date, all Registrable Securities held by it may be sold
by the Holder without volume or manner of sale restrictions under Rule 144, as
determined by counsel to the Company pursuant to a written opinion letter to
such effect, addressed and reasonably acceptable to the Company’s transfer
agent, (ii) to a Holder causing an Event that relates to or is caused by any
action or inaction taken by such Holder, (iii) to a Holder in the event it is
unable to lawfully sell any of its Registrable Securities (including, without
limitation, in the event a Grace Period exceeds the length of an Allowable Grace
Period) because of possession of material non-public information


Page 5



--------------------------------------------------------------------------------





or (iv) with respect to any period after the expiration of the Effectiveness
Period (it being understood that this clause shall not relieve the Company of
any Liquidated Damages accruing prior to the expiration of the Effectiveness
Period). If the Company fails to pay any Liquidated Damages pursuant to this
Section 2(c) of the Agreement in full within ten (10) Business Days after the
date payable, the Company will pay interest on the amount of Liquidated Damages
then owing to the Holder at a rate of 1.0% per month on an annualized basis (or
such lesser maximum amount that is permitted to be paid by applicable law) to
the Holder, accruing daily from the date such Liquidated Damages are due until
such amounts, plus all such interest thereon, are paid in full. The Liquidated
Damages pursuant to the terms hereof shall apply on a daily pro-rata basis for
any portion of a month prior to the cure of an Event, except in the case of the
first Event Date. With respect to a Holder, the Effectiveness Deadline for a
Required Registration Statement shall be extended without default or Liquidated
Damages hereunder in accordance with Section 3(k) of the Agreement in the event
that the Company’s failure to obtain the effectiveness of the Registration
Statement on a timely basis results from the failure of such Holder timely to
provide the Company with information requested by the Company and necessary to
complete the Registration Statement in accordance with the requirements of the
Securities Act.
3.    Registration Procedures.
In connection with the Company’s registration obligations hereunder:
(a)    The Company shall, not less than one Trading Day prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto (except for Annual Reports on Form 10‑K, Quarterly Reports on Form 10-Q,
proxy statements and Current Reports on Form 8‑K, and any similar or successor
reports), furnish to one legal counsel designated by a majority of the
outstanding Registrable Securities (“Holders Counsel”), copies of such
Registration Statement, Prospectus, or amendment or supplement thereto, as
proposed to be filed, which document will be subject to the reasonable review
and comment of Holders Counsel; provided that each Holder shall have the right
to review and comment on, prior to filing, its selling shareholder information.
(b)    (i) The Company shall prepare and file with the Commission such
amendments, including post-effective amendments and supplements, to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective as to the
applicable Registrable Securities for its Effectiveness Period (except during an
Allowable Grace Period); (ii) the Company shall cause the related Prospectus to
be amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424 (except during an Allowable Grace Period); (iii) the
Company shall respond as promptly as reasonably practicable to any comments
received from the Commission with respect to each Registration Statement or any
amendment thereto and, as promptly as reasonably possible, provide the Holders
Counsel true and complete copies of all correspondence from and to the
Commission relating to such Registration Statement that pertains to the Holders
as “Selling Shareholders”; and (iv) the Company shall comply in all material
respects with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by a Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of (subject to the terms of this Agreement) in accordance with the intended
methods of disposition by the Holders thereof as set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented; provided, that
each Holder shall be responsible for the delivery of the Prospectus to the
Persons to whom such Holder sells any of the Registrable Securities (including
in accordance with Rule 172 under the Securities Act), and each Holder agrees to
dispose of Registrable


Page 6



--------------------------------------------------------------------------------





Securities in compliance with applicable federal and state securities laws. In
the case of amendments and supplements to a Registration Statement that are
required to be filed pursuant to this Agreement (including pursuant to this
Section 3(b)) by reason of the Company filing a report on Form 10‑K, Form 10-Q,
or Form 8‑K, or any analogous report under the Exchange Act, the Company shall
have incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the Commission as
promptly as practicable.
(c)    The Company shall notify the Holders (which notice shall, pursuant to
clauses (ii) through (iv) hereof, be accompanied by an instruction to suspend
the use of the Prospectus until the requisite changes have been made, if
applicable) as promptly as reasonably practicable following the day (i)(A) when
a Prospectus or any Prospectus supplement or post-effective amendment to a
Registration Statement has been filed with the Commission (except for Annual
Reports on Form 10‑K, Quarterly Reports on Form 10-Q, proxy statements and
Current Reports on Form 8‑K and any similar or successor reports); and (B) with
respect to each Registration Statement or any post-effective amendment, when the
same has become effective; (ii) of the issuance by the Commission or any other
federal or state Governmental Entity of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; and (iv) of the occurrence of any event or passage
of time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading.
(d)    Notwithstanding anything to the contrary herein, at any time after the
Registration Statement has been declared effective by the Commission, the
Company may delay the disclosure of material non-public information concerning
the Company if the disclosure of such information at the time is not, in the
good faith judgment of the Company, in the best interests of the Company (such
delay, a “Grace Period”). During the Grace Period, the Company shall not be
required to maintain the effectiveness of any Registration Statement filed
hereunder and, in any event, Holders shall suspend sales of Registrable
Securities pursuant to such Registration Statements during the pendency of the
Grace Period provided, the Company shall promptly (i) notify the Holders of the
existence of material non-public information giving rise to a Grace Period or
the need to file a post-effective amendment, as applicable, and the date on
which such Grace Period will begin, (ii) use reasonable efforts to terminate a
Grace Period as promptly as practicable provided that such termination is, in
the good faith judgment of the Company, in the best interest of the Company, and
(iii) notify the Holders in writing of the date on which the Grace Period ends;
provided, further, that, with respect to a Required Registration Statement only,
no single Grace Period shall exceed sixty (60) consecutive calendar days, and
during any three hundred sixty-five (365) calendar day period, the aggregate of
all Grace Periods shall not exceed an aggregate of ninety (90) calendar days
(each Grace Period complying with this provision being an “Allowable Grace
Period”). For purposes of determining the length of a Grace Period, the Grace
Period shall be deemed to begin on and include the date the Holders receive the
notice referred to in clause (i) above and shall end on and include the later of
the date the Holders receive the notice referred


Page 7



--------------------------------------------------------------------------------





to in clause (iii) above and the date referred to in such notice; provided, that
no Grace Period shall be longer than an Allowable Grace Period. Notwithstanding
anything to the contrary, the Company shall use reasonable best efforts to cause
the Transfer Agent to deliver unlegended Shares to a transferee of a Holder in
connection with any sale of Registrable Securities with respect to which a
Holder has entered into an irrevocable contract for sale prior to the Holder’s
receipt of the notice of a Grace Period and for which the Holder has not yet
settled.
(e)    The Company shall use reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.
(f)    The Company shall, if requested by a Holder, furnish to such Holder,
without charge, at least one (1) conformed copy of each Registration Statement
and each amendment thereto and all exhibits to the extent requested by such
Holder (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission; provided, that
the Company shall have no obligation to provide any document pursuant to this
clause that is available on the Commission’s EDGAR or successor system.
(g)    The Company agrees to deliver promptly to each Holder whose Registrable
Securities are included in the applicable Registration Statement, without
charge, a PDF electronic copy of each Prospectus or Prospectuses (including each
form of prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. The Company will provide hard copies to such Persons upon
request. The Company hereby consents to the use of such Prospectus and each
amendment or supplement thereto by each of the selling Holders in connection
with the offering and sale of Registrable Securities covered by such Prospectus
and any amendment or supplement thereto.
(h)    The Company shall, prior to any resale of Registrable Securities by a
Holder, use its reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
general tax in any such jurisdiction where it is not then so subject, or file a
consent to service of process in any such jurisdiction.
(i)    The Company shall reasonably cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Funding Agreement and under law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may reasonably request. Certificates for Registrable
Securities free from all restrictive legends may be transmitted by the transfer
agent to a Holder by crediting the account of such Holder’s prime broker with
DTC as directed by such Holder.
(j)    The Company shall following the occurrence of any event contemplated by
Sections 3(c)(ii)‑(iv), as promptly as reasonably practicable, as applicable:
(i) use its reasonable efforts to


Page 8



--------------------------------------------------------------------------------





prevent the issuance of any stop order or obtain its withdrawal at the earliest
possible moment if the stop order have been issued, or (ii) taking into account
the Company’s good faith assessment of any adverse consequences to the Company
and its shareholders of the premature disclosure of such event, prepare and file
a supplement or amendment, including a post-effective amendment, to the affected
Registration Statements or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, form of
prospectus or supplement thereto, in light of the circumstances under which they
were made), not misleading.
(k)    The Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of securities of the Company
beneficially owned by such Holder and any Affiliate thereof, (ii) any Financial
Industry Regulatory Authority (“FINRA”) affiliations, (iii) any natural persons
who have the power to vote or dispose of the Common Stock and (iv) any other
information as may be requested by the Commission, FINRA, any state securities
commission or any other government or regulatory body with jurisdiction over the
Company or its activities. During any periods that the Company is unable to meet
its obligations hereunder with respect to the registration of Registrable
Securities because any Holder fails to furnish such information, any Liquidated
Damages that are accruing at such time as to such Holder shall be tolled and any
Event that may otherwise occur solely because of such delay shall be suspended
as to such Holder only, until such information is delivered to the Company.
(l)    The Company shall cooperate with any registered broker through which a
Holder proposes to resell its Registrable Securities in effecting a filing with
FINRA pursuant to FINRA Rule 5110 as requested by any such Holder and the
Company shall pay the filing fee required for the first such filing (but not
additional filings) within five (5) Business Days of the request therefore.
(m)    If requested by a Holders Counsel, the Company shall (i) promptly
incorporate in a Prospectus supplement or post-effective amendment to the
Registration Statement such information as the Company reasonably agrees (upon
advice of legal counsel) is required to be included therein and (ii) make all
required filings of such Prospectus supplement or such post-effective amendment
as soon as reasonably practicable after the Company has received notification of
the matters to be incorporated in such Prospectus supplement or post-effective
amendment.
4.    Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any selling commissions, stock transfer taxes and fees of legal
counsel for the Holders) shall be borne by the Company whether or not any
Registrable Securities are sold pursuant to a Registration Statement. The fees
and expenses referred to in the foregoing sentence that are the Company’s
responsibility shall include, without limitation, (i) all registration and
filing fees (including, without limitation, fees and expenses (A) with respect
to filings required to be made with any Trading Market on which the Common Stock
is then listed for trading, (B) with respect to compliance with applicable state
securities or Blue Sky laws (including, without limitation, fees and
disbursements of legal counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders) and (C) if not previously paid
by the Company in connection with an issuer filing, with respect to any filing
that may be required to be made by any broker through which a Holder intends to
make sales of Registrable Securities with FINRA pursuant to FINRA Rule 5110, so
long


Page 9



--------------------------------------------------------------------------------





as the broker is receiving no more than a customary brokerage commission in
connection with such sale, (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the Holders of a majority of the Registrable Securities included in the
Registration Statement), (iii) messenger, telephone and delivery expenses of the
Company, (iv) fees and disbursements of legal counsel for the Company, and
(v) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement. In
addition, the Company shall be responsible for all of its internal expenses
incurred in connection with the consummation of the transactions contemplated by
this Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit, and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder.
5.    Indemnification.
(a)    Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder
and each of their respective officers, directors, agents, general partners,
managing members, managers, Affiliates and employees, each Person who controls
any such Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, general partners,
managing members, managers, agents and employees of such controlling Person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and investigation and reasonable and documented
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, that arise
out of or are based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus or form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading, or (ii) any violation or alleged violation by the Company of the
Securities Act, Exchange Act or any state securities law or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement, except to the extent, but only to the extent, that
(A) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Holder furnished to
the Company by such Holder or on behalf of such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and approved by such Holder or Holders Counsel expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto, (B) Holder’s failure to deliver or cause to be
delivered the Prospectus or any amendment or supplement thereto made available
by the Company in compliance with Section 6(g), or (C) in the case of an
occurrence of an event of the type specified in Sections 3(c)(ii)‑(iv), related
to the use by a Holder of an outdated or defective Prospectus after the Company
has notified such Holder that the Prospectus is outdated or defective and prior
to the receipt by such Holder of the Advice contemplated and defined in
Section 6(h) below, but only if and to the extent that following the receipt of
the Advice the misstatement or omission giving rise to such Loss would have been
corrected. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of an Indemnified Party (as defined in
Section 5(c) below) and shall survive the transfer of the Registrable Securities
by the Holders.


Page 10



--------------------------------------------------------------------------------





(b)    Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising out of or are
based upon (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus, or any form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading (A) to the extent, but only to the extent, that such untrue
statements or omissions are based solely upon information regarding such Holder
furnished to the Company by or on behalf of such Holder expressly for use
therein, or (B) to the extent, but only to the extent, that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and approved by such Holder or Holders
Counsel expressly for use in a Registration Statement, such Prospectus or such
form of Prospectus or in any amendment or supplement thereto or (C) in the case
of an occurrence of an event of the type specified in Sections 3(c)(ii)- (iv),
to the extent, but only to the extent, related to the use by such Holder of an
outdated or defective Prospectus after the Company has notified such Holder that
the Prospectus is outdated or defective and prior to the receipt by such Holder
of the Advice contemplated in Section 6(h), but only if and to the extent that
following the receipt of the Advice the misstatement or omission giving rise to
such Loss would have been corrected, or (ii) Holder’s failure to deliver or
cause to be delivered the Prospectus or any amendment or supplement thereto made
available by the Company in compliance with Section 6(g) herein. In no event
shall the liability of any selling Holder hereunder be greater in amount than
the dollar amount of the net proceeds received by such Holder upon the sale of
the Registrable Securities giving rise to such indemnification obligation.
(c)    Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of one (1) legal counsel reasonably satisfactory to the
Indemnified Party and the payment of all reasonable and documented fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such written notice within a reasonable time of
commencement of any such Proceeding shall not relieve the Indemnifying Party of
its obligations or liabilities pursuant to this Agreement, except (and only) to
the extent that such failure shall have materially and adversely prejudiced the
Indemnifying Party in its ability to defend such Proceeding.
An Indemnified Party shall have the right to employ separate legal counsel in
any such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Indemnified Parties unless: (1) the Indemnifying Party has agreed in writing to
pay such fees and expenses; (2) the Indemnifying Party shall have failed
promptly to assume the defense of such Proceeding and to employ legal counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or
(3) the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by legal counsel in writing that a
conflict of interest exists if the same counsel were to represent such
Indemnified Party and the Indemnifying Party; provided, that the Indemnifying
Party shall


Page 11



--------------------------------------------------------------------------------





not be liable for the fees and expenses of more than one separate firm of
attorneys plus local legal counsel at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or unreasonably conditioned. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.
Subject to the terms of this Agreement, all documented fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section 5(c) of the Agreement) shall be paid
to the Indemnified Party, as incurred, within twenty (20) Trading Days of
written notice thereof to the Indemnifying Party; provided, that the Indemnified
Party shall promptly reimburse the Indemnifying Party for that portion of such
fees and expenses applicable to such actions for which such Indemnified Party is
finally judicially determined to not be entitled to indemnification hereunder.
(d)    Contribution. If a claim for indemnification under Section 5(a) or 5(b)
of the Agreement is unavailable to an Indemnified Party (other than in
accordance with its terms) or insufficient to hold an Indemnified Party harmless
for any Losses, then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party, on the one
hand, and the Indemnified Party, on the other hand, in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party, on the one hand, and such Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5(d) was available
to such party in accordance with its terms. The parties hereto agree that it
would not be just and equitable if contribution pursuant to this Section 5(d)
were determined by pro rata allocation or by any other method of allocation that
does not take into account the equitable considerations referred to in the
immediately preceding paragraph. Notwithstanding the provisions of this
Section 5(d), no Holder shall be required to contribute, in the aggregate, any
amount in excess of the amount by which the net proceeds actually received by
such Holder from the sale of the Registrable Securities subject to the
Proceeding exceeds the amount of any damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.
The indemnity and contribution agreements contained in this Section 5 of the
Agreement are in addition to any liability that the Indemnifying Parties may
have to the Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Funding and Merger Agreements.


Page 12



--------------------------------------------------------------------------------





6.    Miscellaneous.
(a)    Remedies. In the event of a breach by the Company or by a Holder of any
of their obligations under this Agreement, each Holder or the Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
(b)    Rule 144 Requirements. For so long as the Company is subject to the
reporting requirements of the Exchange Act, the Company will use its reasonable
efforts to timely file with the Commission such reports and information required
to be filed by it under the Securities Act and the Exchange Act and the rules
and regulations adopted by the Commission thereunder and as the Commission may
require. The Company shall furnish to any Holder of Registrable Securities
forthwith upon request a written statement as to its compliance with the
reporting requirements of Rule 144 (or any successor exemptive rule), the
Securities Act and the Exchange Act (at any time that it is subject to such
reporting requirements); and such reports and documents as such Person may
reasonably request in availing itself of any rule or regulation of the
Commission allowing it to sell any such securities without registration.
(c)    Obligations of Holders and Others in a Registration. Each Holder agrees
timely to furnish in writing such information regarding such Person, the
securities sought to be registered, and the intended method of disposition of
the Registrable Securities held by it, as shall reasonably be required to effect
the registration of such Registrable Securities (the “Requested Information”)
and shall take such other action as the Company may reasonably request in
connection with the registration, qualification or compliance or as otherwise
provided herein. At least ten (10) Business Days prior to the first anticipated
filing date of a Registration Statement, the Company shall notify each Holder of
the information the Company requires from such Holder. If at least five
(5) business days prior to the filing date, the Company has not received the
Requested Information from a Holder (a “Non-Responsive Holder”), then the
Company may exclude from any Registration Statement the Registrable Securities
of such Non-Responsive Holder.
(d)    Limitations on Subsequent Registration Rights. The Company will not enter
into any agreements with any holder or prospective holder of any securities of
the Company which would grant such holder or prospective holder registration
rights with respect to the securities of the Company that would have priority
over the Registrable Securities with respect to the inclusion of such securities
in any registration. If the Company enters into an agreement that contains terms
more favorable, in form or substance, to any shareholders than the terms
provided to the Holders under this Agreement, then the Company will modify or
revise the terms of this Agreement in order to reflect any such more favorable
terms for the benefit of the Holders.
(e)    Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.


Page 13



--------------------------------------------------------------------------------





(f)    Discontinued Disposition. By its acquisition of Registrable Securities,
each Holder agrees that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Sections 3(c)(ii)‑(iv) of the
Agreement, such Holder will forthwith discontinue disposition of such
Registrable Securities under a Registration Statement until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
(as it may have been supplemented or amended) may be resumed. The Company may
provide appropriate stop orders to enforce the provisions of this paragraph.
(g)    No Inconsistent Agreements. Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date hereof, enter into any agreement with
respect to its securities, that would have the effect of impairing the rights
granted to either party in this Agreement or otherwise conflicts with the
provisions hereof.
(h)    Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
of a majority of the then outstanding Registrable Securities; provided that any
such amendment, modification, supplement or waiver that materially, adversely
and disproportionately effects the rights or obligations of any Holder vis-a-vis
the other Holders shall require the prior written consent of such Holder.
(i)    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or e‑mail (provided the
sender receives a machine-generated confirmation of successful facsimile
transmission or e‑mail notification or confirmation of receipt of an e‑mail
transmission) at the facsimile number or e‑mail address specified in this
Section prior to 5:00 p.m., New York City time, on a Trading Day, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section on a
day that is not a Trading Day or later than 5:00 p.m., New York City time, on
any Trading Day, (c) the Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service with next day delivery
specified, or (d) upon actual receipt by the party to whom such notice is
required to be given.
The address for such notices and communications shall be as follows:
If to the Company:
Brickell Biotech, Inc.
5777 Central Avenue, Suite 102
Boulder, CO 80301
Attention: Andy Sklawer
Telephone: 305-582-4657
E-mail: asklawer@brickellbio.com

With a copy to:
Mayer Brown LLP
1221 Avenue of the Americas
New York, NY 10020
Attention: Anna T. Pinedo
Telephone: 212-506-2275
E-mail: apinedo@mayerbrown.com



Page 14



--------------------------------------------------------------------------------





If to the Purchaser:
NovaQuest Co-Investment Fund X
4208 Six Forks Road, Suite 920
Raleigh, NC 27609
Attention: Jonathan Tunnicliffe
Email: jonathan.tunnicliffe@nqcapital.com
Facsimile: 919-516-0580

With a copy to:
Wyrick Robbins Yates & Ponton LLP
4101 Lake Boone Trial, Suite 300
Raleigh, NC 27607
Attention: Daniel S. Porper
Email: dporper@wyrick.com
Facsimile: 919-781-4865



If to a Holder who is not the Purchaser, then to such address as may be
designated in writing hereafter, in the same manner, by such Person.
(j)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective permitted successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. The Company may
not assign its rights (except by merger or in connection with another entity
acquiring all or substantially all of the Company’s assets) or obligations
hereunder without the prior written consent of all of the Holders of the then
outstanding Registrable Securities. The rights to have the Company register
Registrable Securities pursuant to this Agreement shall be automatically
assigned by a Holder to any transferee of the Shares only if: (i) the Holder
agrees in writing with the transferee or assignee to assign such rights;
(ii) the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (A) the name and address of such transferee or
assignee and (B) the securities with respect to which such registration rights
are being transferred or assigned; and (iii) at or before the time the Company
received the written notice contemplated by clause (ii) of this sentence, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein with respect to a Holder. In the event of any
delay in filing or effectiveness of the Registration Statement as a result of
such assignment by a Holder or its transferee, the Company shall not be liable
for any damages arising from such delay.
(k)    Execution and Counterparts. This Agreement may be executed in two (2) or
more counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission or by e‑mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature were the original thereof.
(l)    Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York
applicable to contracts made and


Page 15



--------------------------------------------------------------------------------





to be performed entirely within such State. The parties hereby agree that all
actions or proceedings arising out of or related to this Agreement shall be
subject to the exclusive jurisdiction of the state and federal courts in the
State of New York. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Funding Agreement.
(m)    Cumulative Remedies. Except as provided in Section 2(c) of the Agreement
with respect to Liquidated Damages, the remedies provided herein are cumulative
and not exclusive of any other remedies provided by law.
(n)    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
(o)    Headings. The headings in this Agreement are for convenience only and
shall not limit or otherwise affect the meaning hereof.
(p)    Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder under this Agreement are several and not joint with the obligations
of any other Holder hereunder, and no Holder shall be responsible in any way for
the performance of the obligations of any other Holder hereunder. Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder shall be entitled to protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Holder to be joined
as an additional party in any Proceeding for such purpose. It is expressly
understood and agreed that each provision contained in this Agreement is between
the Company and a Holder, solely, and not between the Company and the Holders
collectively and not between and among the Holders.
(q)    Entire Agreement. This Agreement, the Warrant, the Funding Agreement, the
Merger Agreement, and the Security Agreement constitute the entire agreement
among the parties hereto with respect to the subject matter hereof. There are no
restrictions, promises, warranties or undertakings, other than as set forth or
referred to herein and in the Warrant, the Funding Agreement, the Merger
Agreement, and the Security Agreement. For purposes of this Agreement only, this
Agreement supersedes all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






Page 16



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
BRICKELL BIOTECH, INC.


By:     /s/ Robert Brown        
Name: Robert Brown
Title: Chief Executive Officer




[Signature Page to Registration Rights Agreement]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.






                    
NovaQuest Co-Investment Fund X, L.P.


 
 
By:
NQ POF V GP, LTD., its general partner
 
 
 
 
 
 
 
By:
/s/ John L. Bradley, Jr.
 
Name:
John L. Bradley, Jr.
 
Title:
Director
 





[Signature Page to Registration Rights Agreement]



